Mr. Justice MacLeary
delivered the opinion of the court.
The appellant in this case was prosecuted in the municipal court of Guyama for adultery, found guilty there and appealed to the district court and there was again found guilty and sentenced to pay a fine of $200 and on failure of payment to two months’ imprisonment in jail. This was a very light punishment and is presumed that the court found some extenuating circumstances which do not appear in the record here. Not being satisfied with the light sentence imposed on him the defendant took an appeal to this court; but nothing is filed here but a copy of the complaint, tlie judgment in the District Court of Guayama and the notice of ap*699peal. The appeal was evidently taken for delay only; and as there is no error apparent in the record the judgment of the court below should be in all things affirmed.

Affirmed,.

Justices Hernández, Figueras and "Wolf concurred.
Mr. Chief Justice Quiñones did not sit at the hearing of this case.